     Case 2:18-cv-03099-MCE-DB Document 74 Filed 09/29/20 Page 1 of 3
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    PREETRANJAN SAHOTA, et al.,
16                        Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

19   U.S.C. § 1983. The court has determined that this case will benefit from another settlement

20   conference. Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to

21   conduct a settlement conference on January 5, 2021 at 9:00 a.m. The settlement conference will

22   be conducted by remote means, to be determined at a later date and time. The Court will issue the

23   necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

26                Newman on January 5, 2021 at 9:00 a.m. The settlement conference will be

27                conducted by remote means, to be determined at a later date and time.

28   ////

                                                        1
     Case 2:18-cv-03099-MCE-DB Document 74 Filed 09/29/20 Page 2 of 3
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement on the defendants’ behalf shall attend in person.1

4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             4. The parties are directed to exchange non-confidential settlement statements seven days

9                 prior to the settlement conference. These statements shall simultaneously be delivered

10                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

11                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

12                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

13                arrives at least seven (7) days prior to the settlement conference. The envelope shall

14                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

15                conference shall be prominently indicated on the settlement statement. If a party

16                desires to share additional confidential information with the court, they may do so

17                pursuant to the provisions of Local Rule 270(d) and (e).

18   \\\\

19   \\\\
20   \\\\

21   \\\\

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 2:18-cv-03099-MCE-DB Document 74 Filed 09/29/20 Page 3 of 3
1

2             5. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

3                  at California State Prison, Corcoran, via facsimile at (559) 992-7372 or via email.

4    Dated: September 28, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20   DLB:9
     DB/prisoner-civil rights/lear3099.med
21

22

23

24

25

26

27
28

                                                         3
